SUMMERS, Justice.
Appellant Gent G. Allen was prosecuted by bill of information for having committed aggravated assault on July 12, 1969 upon the person of Jack D. Hutchinson. The statute defining the offense and providing the penalty is Article 37 of the Louisiana Criminal Code:
Aggravated assault is an assault committed with a dangerous weapon.
Whoever commits an aggravated assault shall be fined not more than three hundred dollars, or imprisoned for not more than six months, or both.
Appellant was tried, convicted and sentenced to serve six months in jail. His appeal to this Court was granted. The district attorney filed a motion to dismiss, alleging that this Court had no jurisdiction, for the Constitution limits the appellate jurisdiction of the Court to “Criminal cases in which the penalty of death or imprisonment at hard labor may be imposed, or in which a fine exceeding three hundred dollars or imprisonment exceeding six months has been actually imposed.” La.Const. art 7 § 10 (emphasis added).
The appeal should be dismissed on the grounds set forth in the motion: the im*343prisonment does not exceed six months. Appellant’s remedy, if any, is to apply to this Court for writs under our supervisory jurisdiction.
Appeal dismissed.